Citation Nr: 9928171	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Competent evidence of a nexus between peptic ulcer disease 
and service is not of record.  


CONCLUSION OF LAW

The claim for service connection for peptic ulcer disease is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he was treated twice during service 
and was placed on dispensary for two days after he passed out 
from loss of blood due to bleeding ulcers.  He reported that 
these events occurred in 1943 or 1944 and were noted on his 
unit's morning logs.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
peptic ulcers may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as peptic ulcers, service 
connection is warranted when the disease is manifested to a 
compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that peptic ulcer disease arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.  

Service medical records reveal that at entrance and 
separation the appellant's abdomen was normal.  

In a letters dated July 1974 and November 1974, Dr. Valentine 
wrote that the veteran suffered from chronic peptic ulcer 
disease, which required constant treatment.  

X-ray report, dated February 1993, revealed abnormality in 
the region of the antrum, with a narrowed appearance lacking 
normal gastric folds.  The air contrast views of this area 
appeared slightly more normal, but again with no evidence of 
normal antral folds.  The fundus showed nothing unusual.  The 
duodenal bulb and visualized small bowel were within normal 
limits.  No reflux was identified and a very tiny hiatal 
hernia was noted.  The impression was abnormality in the 
antrum of the stomach.  The radiologist saw no evidence to 
suggest ulcer disease.  

The veteran reports that he does not remember being examined 
at separation.  The assertion, even if true, does not 
establish the presence of ulcer disease during service.  
Therefore, the assertion is not material.  He also reported 
that he had been treated by Dr. Valentine since 1946.   
However, Dr. Valentine established that the veteran had been 
treated since 1956, rather than 1946.  At this time, there is 
no competent evidence of ulcer disease during service or 
within one year of separation from service and no competent 
evidence linking the post service diagnosis to service.

The veteran was examined in March 1993.  The preoperative 
diagnosis was abdominal pain and the postoperative diagnosis 
was peptic ulcer disease.  An esophagogastrodudenoscopy was 
performed.  After the procedure the impression was small 
hiatal hernia and small pyloric channel ulcer.  

In September 1997 Dr. Valentine wrote that he had seen the 
veteran between 1956 and 1990 for treatment for peptic 
ulcers.  Dr. Williams noted that the veteran had been a 
patent since 1990.  

The RO requested the morning reports for the veteran's unit.  
However, the National Personnel Records Center needed more 
complete organization information such as battalion, brigade 
and company and could only search a 3-month period.  

The claim for service connection for peptic ulcer disease is 
not well grounded.  See Caluza, supra.  The appellant has not 
brought forth any competent medical evidence of a nexus 
between the diagnosis of peptic ulcer disease and service.  
The letters from private doctors speak to the veteran's post 
service diagnosis of peptic ulcer disease.  The private 
physicians to not link the veteran's current diagnosis to a 
disease or injury in service.  Although Dr. Williams 
indicated that he had treated the veteran for ulcers since 
1956 this is more than one year following his separation from 
service and is not within the presumptive period of 38 C.F.R. 
§ 3.307(a)(3)(1998).  

Additionally, it must be noted that the appellant has stated 
that he had ulcers in service and that he currently has 
ulcers.  A diagnosis of ulcers has not been shown in the 
service medical records.  His own assertions that he had a 
peptic ulcer in service are not competent and do not serve to 
well ground the claim. The veteran is a layman and his 
opinion is not competent.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The appellant's own unsupported opinion 
does not give rise to a well-grounded claim.  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in September 1998, which addressed 
claim for service connection.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim.)  


ORDER

Service connection for peptic ulcer disease, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

